


Exhibit 10.3


DANAHER CORPORATION
2007 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
(Non-Employee Directors)
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Stock Option Agreement (the “Agreement”).
I.    NOTICE OF STOCK OPTION GRANT
Name:
 
 
 
 
 
Participant ID:
 
 
 
 
 
The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Agreement,
as follows:
 
 
 
Date of Grant
 
 
 
 
 
Exercise Price per Share
$
 
 
 
 
Total Number of Shares Granted
 
 
 
 
 
Type of Option
Nonstatutory Stock Option
 
 
 
 
Expiration Date
Tenth anniversary of Date of Grant
 
 
 
 
Vesting Schedule
100% vested upon grant
 

II.    AGREEMENT
1.    Grant of Option. The Company hereby grants to the Optionee named in this
Notice of Stock Option Grant (the “Optionee”), an option (the “Option”) to
purchase the number of shares (the “Shares”) set forth in the Notice of Stock
Option Grant, at the exercise price per Share set forth in the Notice of Stock
Option Grant (the “Exercise Price”), and subject to the terms and conditions of
this Agreement and the Plan, which are incorporated herein by reference. In the
event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan shall prevail.
2.    Exercise of Option.
(a)    Right to Exercise. This Option shall be exercisable during its term in
accordance with the applicable provisions of the Plan and this Agreement.
(b)    Method and Time of Exercise. This Option shall be exercisable by any
method made available from time to time by the external third party
administrator of the Option awards. An exercise may be made with respect to
whole Shares only, and not for a fraction of a Share. Shares shall not be issued
under the Plan unless the issuance and delivery of such Shares comply with (or
are exempt from) all applicable




--------------------------------------------------------------------------------




requirements of law, including (without limitation) the Securities Act, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Compensation
Committee (the “Committee”) of the Company’s Board of Directors may require the
Optionee to take any reasonable action in order to comply with any such rules or
regulations. Assuming such compliance, for income tax purposes the Shares shall
be considered transferred to the Optionee on the date the Option is exercised
with respect to such Shares.
(c)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Optionee to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
(d)    Fractional Shares. The Company will not issue fractional shares of Common
Stock upon the exercise of an Option. Any fractional share will be rounded up
and issued to the Optionee in a whole share.
3.    Method of Payment. Unless the Committee consents otherwise, payment of the
aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:
(a)    cash, delivered to the external third party administrator of the Option
awards in any methodology permitted by such third party administrator;
(b)    payment under a cashless exercise program approved by the Company or
through a broker-dealer sale and remittance procedure pursuant to which the
Optionee (i) shall provide written instructions to a licensed broker acceptable
to the Company and acting as agent for the Optionee to effect the immediate sale
of some or all of the purchased Shares and to remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or
(c)    surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the exercised Shares.
4.    Termination.
(a)    General. In the event the Optionee’s active service-providing
relationship with the Company terminates for any reason (other than death or
Retirement) whether or not in breach of applicable labor laws, Optionee’s right
to receive options under the Plan shall terminate as of the date of termination.
The Committee shall have discretion to determine whether the Optionee has ceased
actively providing services to the Company or Eligible Subsidiary, and the
effective date on which such active service-providing relationship terminated.
The Optionee’s active service-providing relationship will not be extended by any
notice period mandated under applicable law (e.g., shall not include a period of
“garden leave”, paid administrative leave or similar period pursuant to
applicable law) and in the event of an Optionee’s termination (whether or not in
breach of applicable labor laws), Optionee’s right to exercise any Option after
termination,

2



--------------------------------------------------------------------------------




if any, shall be measured by the date of termination of active service and shall
not be extended by any notice period mandated under applicable law. Unless the
Committee provides otherwise termination will include instances in which the
Optionee is terminated and immediately hired as an independent contractor.
(b)    General Termination Rule. In the event the Optionee’s active
service-providing relationship with the Company terminates for any reason (other
than death, Disability, Retirement or Gross Misconduct), whether or not in
breach of applicable labor laws, the Optionee shall have a period of 90 days,
commencing with the date the Optionee is no longer actively providing services
to the Company, to exercise the vested portion of any outstanding Options,
subject to the Expiration Date of the Option. However, if the exercise of an
Option following Optionee’s termination (to the extent such post-termination
exercise is permitted under Section 11(a) of the Plan) is not covered by an
effective registration statement on file with the U.S. Securities and Exchange
Commission, then the Option will terminate upon the later of (i) thirty (30)
days after such exercise becomes covered by an effective registration statement,
or (ii) the end of the original post-termination exercise period, but in no
event may an Option be exercised after the Expiration Date of the Option.
(b)    Death. Upon Optionee’s death prior to termination, all unexpired Options
may be exercised for a period of twelve (12) months thereafter (subject to the
Expiration Date of the Option) by the personal representative of the Optionee’s
estate or any other person to whom the Option is transferred under a will or
under the applicable laws of descent and distribution.
(c)    Disability. In the event the Optionee’s active service-providing
relationship with the Company terminates by reason of the Optionee’s Disability,
all unvested Options shall be automatically forfeited by the Optionee as of the
date of termination and the Optionee shall have until the first anniversary of
the termination of Optionee’s active service-providing relationship for
Disability (subject to the Expiration Date of the Option) to exercise the vested
portion of any outstanding Options.
(d)    Normal Retirement. In the event the Optionee voluntarily terminates his
or her active service-providing relationship with the Company at or after
reaching age 65, the Optionee’s Options shall remain outstanding and may be
exercised up until the fifth anniversary of the Normal Retirement date (or if
earlier, up until the Expiration Date of the Option).
(e)    Early Retirement. In the event the Optionee voluntarily terminates his or
her active service-providing relationship with the Company and the Committee
determines that the cessation of Optionee’s active service-providing
relationship constitutes Early Retirement, the Optionee’s Options shall remain
outstanding and may be exercised up until the fifth anniversary of the Early
Retirement date (or if earlier, up until the Expiration Date of the Option). The
Optionee acknowledges and agrees that the grant of Early Retirement treatment is
in the sole and absolute discretion of the Committee and that the Committee in
its sole and absolute discretion may grant Early Retirement treatment with
respect to all, a specified portion, or none of the Optionee’s Options.
(f)    Gross Misconduct. If the Optionee is terminated as an Eligible Director
by reason of Gross Misconduct, the Optionee’s unexercised Options shall
terminate immediately as of the time of termination, without consideration. The
Optionee acknowledges and agrees that the Optionee’s termination shall also be
deemed to be a termination by reason of the Optionee’s Gross Misconduct if,
after the Optionee’s active service-providing relationship has terminated, facts
and circumstances are discovered or confirmed by the Company that would have
justified a termination for Gross Misconduct.
(g)    Violation of Post-Termination Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or this
Agreement after termination of the Optionee’s

3



--------------------------------------------------------------------------------




active service-providing relationship, such Options shall nevertheless expire as
of the date the Optionee violates any covenant not to compete or similar
covenant that exists between the Optionee on the one hand and the Company or any
subsidiary of the Company, on the other hand.
(h)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of the Options, or the substitution for such Options of any options or grants
covering the stock or securities of a successor employer corporation, or a
parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Options will
continue in the manner and under the terms so provided.
5.    Non-Transferability of Option; Term of Option.
(a)    Unless the Committee determines otherwise in advance in writing, this
Option may not be transferred in any manner otherwise than by will or by the
applicable laws of descent or distribution and may be exercised during the
lifetime of Optionee only by Optionee and/or by his or her duly appointed
guardian. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs and permitted successors and assigns of the
Optionee.
(b)    Notwithstanding any other term in this Agreement, this Option may be
exercised only prior to the Expiration Date set out in the Notice of Stock
Option Grant, and may be exercised during such term only in accordance with the
Plan and the terms of this Agreement.
6.    Amendment of Option or Plan. The Plan and this Agreement constitute the
entire understanding of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof. Optionee
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
The Company’s Board may amend, modify or terminate the Plan or any Option in any
respect at any time; provided, however, that modifications to this Agreement or
the Plan that materially and adversely affect the Optionee’s rights hereunder
can be made only in an express written contract signed by the Company and the
Optionee. Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement and
Optionee’s rights under outstanding Options as it deems necessary or advisable,
in its sole discretion and without the consent of the Optionee, (1) upon a
Substantial Corporate Change, (2) as required by law, or (3) to comply with
Section 409A of the Internal Revenue Code of 1986 (“Section 409A”) or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with this award of Options.
7.    Tax Obligations.
(a)    Taxes. Regardless of any action the Company takes with respect to any or
all federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Optionee acknowledges that the ultimate liability for all Tax Related Items
associated with the Option is and remains the Optionee’s responsibility and that
the Company (i) makes no representations or undertakings regarding the treatment
of any Tax Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends or dividend equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee’s liability for Tax Related Items.

4



--------------------------------------------------------------------------------




(b)    Code Section 409A. Payments made pursuant to this Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all Options granted to Optionees who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the Options shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any Options
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its affiliates shall have any liability for
any tax, penalty or interest imposed on the Optionee by Section 409A, and the
Optionee shall have no recourse against the Company or any of its affiliates for
payment of any such tax, penalty or interest imposed by Section 409A.
Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Optionee under this Agreement. For purposes of Section 409A, each “payment” (as
defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Optionee’s “separation from service” (as defined for
purposes of Section 409A)) the “two years/two-times” separation pay exemption of
Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by
reference.
If the Optionee is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its affiliates) as of his
separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Optionee’s separation from service,
or (ii) the Optionee’s date of death; provided, however, that any payments
delayed during this six-month period shall be paid in the aggregate in a lump
sum, without interest, on the first day of the seventh month following the
Optionee’s separation from service.
8.    Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.
9.    No Right to Continue as Eligible Director. Nothing in the Plan or this
Agreement shall confer upon the Optionee any right to continuation as an
Eligible Director.
10.    Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any Options have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Optionee, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether optionees are similarly situated.
No member of the Board and/or the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to this
Agreement.

5



--------------------------------------------------------------------------------




11.    Headings. The captions used in this Agreement and the Plan are inserted
for convenience and shall not be deemed to be a part of the Option for
construction and interpretation.
12.    Electronic Delivery.
(a)    If the Optionee executes this Agreement electronically, for the avoidance
of doubt Optionee acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or a third party designated by the Company, or otherwise) shall
have the same binding legal effect as would execution of this Agreement in paper
form. Optionee acknowledges that upon request of the Company he or she shall
also provide an executed, paper form of this Agreement.
(b)    If the Optionee executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.
(c)    If Optionee executes this Agreement multiple times (for example, if the
Optionee first executes this Agreement in electronic form and subsequently
executes the Agreement in paper form), the Optionee acknowledges and agrees that
(i) no matter how many versions of this Agreement are executed and in whatever
medium, this Agreement only evidences a single grant of Options relating to the
number of Shares set forth in the Notice of Stock Option Grant and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Optionee hereby consents to receive such documents
by electronic delivery. At the Optionee’s written request to the Secretary of
the Company, the Company shall provide a paper copy of any document at no cost
to the Optionee.
13.    Data Privacy. Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
Data (as defined below) by and among, as necessary and applicable, the Company
and its Subsidiaries for the exclusive purpose of implementing, administering
and managing Optionee’s participation in the Plan and in the Company’s Amended
1998 Plan.
Optionee understands that the Company may hold certain personal information
about Optionee, including, but not limited to, Optionee’s name, home address and
telephone number, date of birth, social security or insurance number or other
identification number, salary, nationality, and job title, any Common Stock or
directorships held in the Company, and details of the Option or any other option
or other entitlement to Shares, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor, for the purpose of implementing, administering
and managing the Plan and/or the Amended 1998 Plan (“Data”). Optionee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan and/or the Amended
1998 Plan, that these

6



--------------------------------------------------------------------------------




recipients may be located in Optionee’s country or elsewhere, including outside
the European Economic Area, and that the recipients’ country may have different
data privacy laws and protections than Optionee’s country. Optionee authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Optionee’s participation in the Plan and/or in the Amended 1998 Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Optionee may elect to deposit any Shares acquired
upon exercise of the Option or any other option or other entitlement to Shares.
Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Optionee understands that Data shall be held as
long as is reasonably necessary to implement, administer and manage his or her
participation in the Plan and/or the Amended 1998 Plan, and he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Optionee understands, however,
that refusing or withdrawing such consent may affect his or her ability to
participate in the Plan and/or the Amended 1998 Plan. In addition, Optionee
understands that the Company and its Subsidiaries have separately implemented
procedures for the handling of Data which the Company believes permits the
Company to use the Data in the manner set forth above notwithstanding Optionee’s
withdrawal of such consent. For more information on the consequences of refusal
to consent or withdrawal of consent, Optionee understands that he or she may
contact his or her local human resources representative.    
14.    Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
Option or hereunder, or the rights, duties or liabilities created hereby.
15.    Agreement Severable. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
16.    Governing Law and Venue. The laws of the State of Delaware (other than
its choice of law provisions) shall govern this Agreement and its
interpretation. For purposes of litigating any dispute that arises with respect
to this Option, this Agreement or the Plan, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of New Castle County, or the United
States Federal court for the District of Delaware.
17.    Nature of Option. In accepting the Option, Optionee acknowledges and
agrees that:
(a)    the award of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, benefits in
lieu of options or other equity awards, even if options have been granted
repeatedly in the past;
(b)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(c)    Optionee’s participation in the Plan is voluntary;
(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty, and if the Shares do not increase in value, the Option
will have no value;

7



--------------------------------------------------------------------------------




(e)    if Optionee exercises the Option and obtains Shares, the value of the
Shares obtained upon exercise may increase or decrease in value, even below the
Exercise Price;
(f)    in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option, or Shares purchased through the exercise of the Option,
resulting from termination of Optionee’s continuous service by the Company or
any Subsidiary (for any reason whatsoever and whether or not in breach of
applicable labor laws and whether or not later found to be invalid) and in
consideration of the grant of the Option, Optionee irrevocably releases the
Company and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing/electronically accepting the
Agreement, Optionee shall be deemed irrevocably to have waived Optionee’s
entitlement to pursue or seek remedy for any such claim;
(g)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Optionee’s participation in the
Plan or Optionee’s acquisition or sale of the underlying Shares; and
(h)    Optionee is hereby advised to consult with Optionee’s own personal tax,
legal and financial advisors regarding Optionee’s participation in the Plan
before taking any action related to the Plan.
18.    Recoupment. The Options granted pursuant to this Agreement are subject to
the terms of the Danaher Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on Danaher’s internal website) (the “Policy”) if and to the extent
such Policy by its terms applies to the Options, and to the terms required by
applicable law,; and the terms of the Policy and such applicable law are
incorporated by reference herein and made a part hereof.
19.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Optionee regarding certain
events relating to awards that the Optionee may have received or may in the
future receive under the 1998 Plan and/or the Plan, such as notices reminding
Optionee of the vesting or expiration date of certain awards. Optionee
acknowledges and agrees that (1) the Company has no obligation (whether pursuant
to this Agreement or otherwise) to provide any such notices; (2) to the extent
the Company does provide any such notices to Optionee the Company does not
thereby assume any obligation to provide any such notices or other notices; and
(3) the Company, its affiliates and the third party stock plan administrator
have no liability for, and the Optionee has no right whatsoever (whether
pursuant to this Agreement or otherwise) to make any claim against the Company,
any of its affiliates or the third party stock plan administrator based on any
allegations of, damages or harm suffered by the Optionee as a result of the
Company’s failure to provide any such notices or Optionee’s failure to receive
any such notices.
20.    Consent and Agreement With Respect to Plans. Optionee (1) acknowledges
that the Plan and the prospectus relating thereto are available to Optionee on
the website maintained by the Company’s third party stock plan administrator;
(2) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing this Agreement and fully understands all
provisions of the Agreement and the Plan; (3) accepts this Option subject to all
of the terms and provisions thereof; (4) consents and agrees to all amendments
that have been made to the Plan since it was adopted in 2007 (and for the
avoidance of doubt consents and agrees to each amended term reflected in the
Plan as in effect on the date of this Agreement), and consents and agrees that
all options and restricted stock units, if any, held by Optionee that were
previously granted under the Plan as it has existed from time to time are now
governed by the Plan as in effect on the date of this

8



--------------------------------------------------------------------------------




Agreement (except to the extent the Committee has expressly provided that a
particular Plan amendment does not apply retroactively); and (5) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.
In addition, in consideration of the Option and by signing/electronically
accepting this Agreement, the Optionee agrees as follows with respect to any
stock options or restricted stock units held by Optionee that were previously
granted under the Company’s 1998 Stock Option Plan as it has existed from time
to time: the Optionee (1) acknowledges that the Company’s Board of Directors
approved an amended version of the 1998 Stock Option Plan in July 2009 and that
the amended version of the 1998 Stock Option Plan (the “Amended 1998 Plan”) and
the prospectus relating thereto are available to Optionee on the website
maintained by the Company’s third party stock plan administrator; (2) represents
that he or she has read the Amended 1998 Plan and the prospectus relating
thereto and is familiar with the terms and provisions thereof, has had an
opportunity to obtain the advice of counsel of his or her choice and fully
understands all provisions of the Amended 1998 Plan; (3) consents and agrees to
the Amended 1998 Plan (and for the avoidance of doubt consents and agrees to
each amended term reflected in the Amended 1998 Plan); (4) consents and agrees
that all options and restricted stock units, if any, held by Optionee that were
previously granted under the 1998 Stock Option Plan as it has existed from time
to time are now governed by the Amended 1998 Plan as in effect on the date of
this Agreement; and (5) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Amended 1998 Plan. Optionee further agrees to notify the Company upon any
change in his or her residence address.



9



--------------------------------------------------------------------------------




[If the Agreement is signed in paper form, complete and execute the following:]
 
 
 
OPTIONEE
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
 
 
Title
 
 
 
Residence Address
 
 




10

